The Court.
This is not like the case of a debt barred by the statute of limitations, where proof of an acknowledgment will, under certain circumstances, be sufficient to save the action.(a) In the case of infancy, there must be a new promise or ratification of the contract after the defendant has attained the age of twenty-one years: and, as in other cases of contract, the minds of the parties must meet. A promise to a stranger will not answer. It must be to the plaintiff, or, what is the same thing, to his attorney or agent.
New trial granted.(b)

 See also Hale v. Gerrish, (8 New-Hamp. R, 374, 376,) and the cases there cited,


 See Goodsell v. Myers, (3 Wend, 479.)